
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24



SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made effective
as of July 1, 2001 (the "Agreement"), between GUITAR CENTER, INC., a Delaware
corporation (the "Company"), and Barry Soosman (the "Executive").

        This Agreement amends and restates that certain Amended and Restated
Employment Agreement, dated as of July 1, 1998, between the Executive and the
Company, which agreement amended and restated that certain Employment Agreement,
dated as of June 5, 1996, between the Executive and the Company's predecessor,
Guitar Center Management, Inc., as amended by Amendment No. 1 dated October 15,
1996 and Amendment No. 2 dated as of January 30, 1997 (as so amended, the
"Original Agreement"). The Original Agreement was executed and delivered in
connection with the closing of the Stock Purchase Agreement (the "Purchase
Agreement") dated June 5, 1996 (the "Commencement Date") by and among the
Company, Chase Venture Capital Associates, L.P., Wells Fargo Small Business
Investment Company, Inc., Weston Presidio Capital II, L.P., and the security
holder of the Company.

        In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    EMPLOYMENT. The Company shall employ the Executive, and the
Executive accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Commencement Date and
ending as provided in Section 4 hereof (the "Employment Period").

        2.    POSITION AND DUTIES.

        (a)  During the Employment Period, the Executive shall serve as the
Executive Vice President, Chief Strategic Officer and General Counsel of the
Company and shall have the normal duties, responsibilities and authority
thereof, subject to the power of the board of directors of the Company (the
"Board") and the powers delegated to the Executive's superiors (if any) by the
Board.

        (b)  The Executive shall report to the Board or its designee, and the
Executive shall devote his best efforts and substantially all of his business
time, attention and energies (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its Subsidiaries (as defined below). The Executive shall
perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, and businesslike manner. During the Employment Period,
the Executive shall not engage in any business activity which, in the reasonable
judgment of the Board, materially conflicts with the duties of the Executive
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage; provided, however, that nothing herein is intended to
prohibit Executive from managing his own investment portfolio; provided,
further, however, that the Company acknowledges that the Executive may devote
such time that Executive deems appropriate to his real estate and law enterprise
(including, without limitation, an "of counsel" relationship with a law firm
similar to that previously held during the term of Executive's full time
employment with the Company), so long as Executive shall at all times adequately
fulfill his obligations pursuant to this Section 2(b).

        (c)  For purposes of this Agreement, (i) "Subsidiaries" shall mean any
corporation, partnership, limited liability company or similar business
organization of which the securities having a majority of the voting power in
electing directors or the comparable governing body or Person are, at the time
of determination, owned by the Company, directly or through one or more
Subsidiaries; and (ii) "Person" shall be construed broadly and shall include,
without limitation, an individual, a partnership, a joint venture, a
corporation, a trust, an

--------------------------------------------------------------------------------




unincorporated organization, a limited liability company and a governmental
entity or any department or agency thereof.

        3.    BASE SALARY AND BENEFITS.

        (a)  During the Employment Period, the Executive's base salary shall be
$300,000 per annum or such higher rate as the Board or the Compensation
Committee of the Board (excluding the Executive if he should be a member of the
Board at the time of such determination) may designate from time to time (the
"Base Salary"), which salary shall be payable in such installments as is the
policy of the Company with respect to its senior executive employees and shall
be subject to Federal, state and local withholding and other payroll taxes. In
addition, during the Employment Period, the Executive shall be entitled to
participate in all employee benefit programs for which all executives of the
Company are generally eligible and the Executive shall be eligible to
participate in all insurance plans available generally to all executives of the
Company.

        (b)  In addition to the Base Salary, for each fiscal year ending during
the Employment Period, Executive shall also be eligible to receive an annual
bonus in a target amount of 75% of the Executive's then-current Base Salary. The
amount of such bonus will be determined by the Board or its designee(s), in
their sole discretion.

        (c)  The Company shall reimburse the Executive for all reasonable
expenses incurred by him in the course of performing his duties under this
Agreement which are consistent with the Company's policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company's requirements with respect to reporting and documenting
such expenses. The Company shall reimburse the Executive for all dues and real
estate broker license fees. The Company shall reimburse the Executive for all
library and reference materials and the cost of continuing education and
seminars approved by the Chairman of the Board or President of the Company.

        (d)  During the Employment Period, the Executive shall be entitled to
paid vacation consistent with the Company's policy applicable to executives at
the Executive Vice President level generally. Vacation time not used in a given
year will not accrue and may not be carried forward to any future period.

        (e)  Notwithstanding any benefit provided to the Executive as provided
in Section 3(a) hereinabove, the Company shall pay or provide, at a minimum, at
the Company's expense, an automobile allowance of $800 per month and a car
phone, including monthly access fees.

        4.    TERM; SEVERANCE.

        (a)  Unless renewed by the mutual agreement of the Company and the
Executive, the Employment Period shall end on June 30, 2004; provided, however,
that (i) the Employment Period shall terminate prior to such date upon the
Executive's resignation pursuant to the provisions of Section 4(g) or 4(h)
hereof, or the death or Disability (as hereinafter defined) of Executive; and
(ii) the Employment Period may be terminated by the Company at any time prior to
such date for Cause (as defined below) or without Cause. For purposes of this
Agreement the term "Disability" means any long-term disability or incapacity
which (i) renders the Executive unable to substantially perform all of his
duties hereunder for 180 days during any 18-month period or (ii) would
reasonably be expected to render the Executive unable to substantially perform
all of his duties for 180 days during any 18-month period, in each case as
determined by the Board (excluding the Executive if he should be a member of the
Board at the time of such determination) in its good faith judgment after
seeking and reviewing advice from a qualified physician.

2

--------------------------------------------------------------------------------

        (b)  If the Employment Period is terminated by the Company without Cause
or by the Executive with Reasonable Justification prior to July 1, 2003, the
Executive shall be entitled to receive as severance, for the period beginning on
the date of such termination and ending on June 30, 2004, (i) the Base Salary
for such severance period, (ii) an annual cash bonus equal to the last annual
bonus (excluding any portion thereof that the Co-Chief Executive Officers of the
Company considered extraordinary and non-recurring) he received prior to
termination (such bonus to be pro-rated for any partial year), and
(iii) continuation of his medical benefits (or, if such continuation is not
permitted by the Company's insurers beyond the Employment Period, an annual cash
payment equal to the average premium the company pays to obtain health insurance
for an employee), unless the Executive has breached the provisions of this
Agreement, in which case the provisions of Section 12(a)(iii) shall apply. If
the Employment Period is terminated by the Company without Cause or by the
Executive with Reasonable Justification on or after July 1, 2003, the Executive
shall be entitled to receive as severance, for a period of one year, (i) the
Base Salary for such severance period, (ii) an annual cash bonus equal to the
last annual bonus (excluding any portion thereof that the Co-Chief Executive
Officers of the Company considered extraordinary and non-recurring) he received
prior to termination (such bonus to be pro-rated for any partial year), and
(iii) continuation of his medical benefits (or, if such continuation is not
permitted by the Company's insurers beyond the Employment Period, an annual cash
payment equal to the average premium the company pays to obtain health insurance
for an employee), unless the Executive has breached the provisions of this
Agreement, in which case the provisions of Section 12(a)(iii) shall apply. For
purposes of this Section 4(b), benefits will not include future participation in
any discretionary bonus or equity incentive pool, other than continuation of
annual cash bonuses as contemplated in the previous sentence. Such severance
payments will be made periodically in the same amounts and at the same intervals
as the Base Salary, annual bonus and benefits (as applicable) were paid
immediately prior to termination of employment. Executive shall have no duty to
mitigate any damages which Executive may suffer as a result of such termination
nor shall the severance benefits payable be reduced by any sums actually earned
by Executive as a result of any other employment obtained by Executive during
the original Employment Period.

        (c)  If the Employment Period is terminated for any reason (including
pursuant to Section 4(h)) other than by the Company without Cause or by the
Executive with Reasonable Justification, the Executive shall be entitled to
receive only the Base Salary and then only to the extent such amount has accrued
through the date of termination.

        (d)  Except as otherwise expressly required by law (e.g., COBRA) or as
specifically provided herein, all of the Executive's rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of the Employment Period shall cease upon such termination. In
the event that the Employment Period is terminated by the Company without Cause
or by the Executive with Reasonable Justification, the Executive's sole remedy
shall be to receive the severance payments and benefits described in
Section 4(b) hereof.

        (e)  If (i) the Employment Period is terminated as a result of the
Executive's death or Disability, (ii) there is a Sale of the Company, or
(iii) the Employment Period is terminated by the Company without Cause or by the
Executive with Reasonable Justification, all stock options held by the Executive
shall immediately vest pursuant to the terms of the agreements by which such
options were issued.

        (f)    For purposes of this Agreement, "Cause" means any termination by
the Company of Executive's employment within 90 days after the Board becomes
aware of the occurrence of any of the following: (i) the ongoing and repeated
failure by the Executive to perform such

3

--------------------------------------------------------------------------------




lawful duties consistent with Executive's position as are reasonably requested
by the Board in good faith as documented in writing to the Executive (other than
as a result of Executive's illness or disability), (ii) the Executive's ongoing
and repeated material neglect of his duties on a general basis (other than as a
result of Executive's illness or disability), notwithstanding written notice of
objection from the Board and the expiration of a 30 day cure period, (iii) the
commission by the Executive of any act of fraud, theft or criminal dishonesty
with respect to the Company or any of its Subsidiaries or affiliates, or the
conviction of the Executive of any felony, (iv) the commission of any act
involving moral turpitude which (A) brings the Company or any of its affiliates
into public disrepute or disgrace, or (B) causes material injury to the customer
relations, operations or the business prospects of the Company or any of its
affiliates, and (v) material breach by the Executive of this Agreement,
including, without limitation, any breach by the Executive of the provisions of
Sections 5, 6 or 7 hereof, not cured within 30 days after written notice to
Executive from the Board; provided, however, that in the event of an intentional
breach of the provisions of Sections 5, 6 or 7 hereof, the Executive shall not
have the opportunity to cure.

        (g)  For purposes of this Agreement, "Reasonable Justification" shall
mean any voluntary termination by the Executive of his employment with the
Company within 90 days after the occurrence of any of the following events
without Executive's written consent:

          (i)  the Executive is directed to perform an act that the Executive
reasonably believes to be in contravention of law, or which the Executive
reasonably believes would subject the Company and himself to material liability,
despite his express written objection addressed to the Board with respect to
such action;

        (ii)  there has been any change without the Executive's consent in the
Executive's title or any material reduction in the nature or scope of his
responsibilities, or the Executive is assigned duties that are inconsistent with
his position;

        (iii)  there is any material reduction in the Executive's compensation
or a material reduction in Executive's other benefits (other than reductions in
benefits that generally affect all employees entitled to such benefits ratably);

        (iv)  the Executive is required by the Company, after written objection
by the Executive, to relocate his principal place of employment outside a radius
of fifty miles from his place of employment immediately prior to such
relocation; or

        (v)  there is a material failure by the Company to perform any of its
obligations to the Executive under this Agreement;

provided, that with respect to unintentional Company breaches of Sections
4(g)(ii), (iii) and (v), the Company shall be given written notice by Executive
of such breach and 30 days to cure such breach, if curable.

        (h)  If at any time during the Employment Period, there is a Sale of the
Company (as defined below), Executive may resign within 90 days of the
occurrence of such event by notifying the Company in writing.

        (i)    For purposes of this Agreement, "Sale of the Company" shall mean
a transaction or series of integrated transactions involving an Independent
Third Party or group of Independent Third Parties acting in concert pursuant to
which such party or parties acquire (i) capital stock of the Company possessing
the voting power to elect a majority of the entire board of directors of the
Company (whether by merger, consolidation or issuance of the Company's capital
stock), or (ii) all or substantially all of the Company's assets determined on

4

--------------------------------------------------------------------------------




a consolidated basis, or (iii) 60% or more of all of the Company's common stock,
on a fully-diluted basis.

        (j)    For purposes of this Agreement, "Independent Third Party" shall
mean any Person who, immediately prior to a contemplated transaction,
individually and with its Group or Family Group, as the case may be, does not
own in excess of 10% of the Company's common stock, on a fully-diluted basis.

        (k)  For purposes of this Agreement, "Group" shall mean:

          (i)  in the case of a partnership, (A) such partnership and any of its
limited or general partners, (B) any corporation or other business organization
to which such partnership shall sell all or substantially all of its assets or
with which it shall be merged, (C) any Affiliate of such partnership, and
(D) with respect to any individual identified in clauses (A) through (C) above,
members of his Family Group; and

        (ii)  in the case of a corporation, (A) such corporation, (B) any
corporation or other business organization to which such corporation shall sell
or transfer all or substantially all of its assets or with which it shall be
merged, (C) any Affiliate of such corporation, and (D) with respect to any
individual identified in clauses (A) through (C) above, members of his Family
Group.

        (l)    For purposes of this Agreement, "Family Group" shall mean an
individual's spouse, ancestors and/or descendants (whether natural or adopted)
and the estate of and any trust solely for the benefit of such individual and/or
the individual's spouse, ancestors and/or descendants.

        (m)  For purposes of this Agreement, "Affiliate" shall mean with respect
to any Person, (i) a director, officer or partner of such Person or any Person
identified in clause (iii) below, (ii) a spouse, parent, sibling or descendant
of such Person (or a spouse, parent, sibling or descendant of any director or
executive officer of such Person), and (iii) any other Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. The term "control" includes,
without limitation, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

        5.    NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.

        (a)  The Executive will not disclose to a third party or use for his
personal benefit or for the benefit of a third party, at any time, either during
the Employment Period or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive's performance in good
faith of duties assigned to the Executive by the Company or as required by law
or as necessary for Executive to enforce his rights hereunder. The Executive
will take all reasonable and appropriate steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive shall deliver to the Company at the termination of the
Employment Period or at any time the Company may request all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information, Work Product
(as defined below) or the business of the Company or any of its Subsidiaries
which the Executive may then possess or have under his control.

        (b)  As used in this Agreement, the term "Confidential Information"
means information that is not generally known to the public and that is used,
developed or obtained by the

5

--------------------------------------------------------------------------------




Company in connection with its business, including but not limited to
(i) information, observations and data obtained by the Executive while employed
by the Company (including those obtained prior to the date of this Agreement)
concerning the business or affairs of the Company, (ii) products or services,
(iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

        6.    INVENTIONS AND PATENTS.

        (a)  The Executive agrees that all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, tradenames,
logos and all similar or related information (whether patentable or
unpatentable) which relates to the Company's or any of its Subsidiaries' actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by the Executive (whether
or not during usual business hours and whether or not alone or in conjunction
with any other person) while employed by the Company (including those conceived,
developed or made prior to the date of this Agreement) together with all patent
applications, letters patent, trademark, tradename and service mark applications
or registrations, copyrights and reissues thereof that may be granted for or
upon any of the foregoing (collectively referred to herein as, the "Work
Product") belong to the Company or such Subsidiary. The Executive will promptly
disclose such Work Product as may be susceptible of such manner of communication
to the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm such ownership
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company or any of its Subsidiaries in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product.

        (b)  CALIFORNIA EMPLOYEE PATENT ACT NOTIFICATION. In accordance with
Section 2872 of the California Employee Patent Act, West's Cal. Lab. Code
Section 2870 et. seq., Executive is hereby advised that Section 6(a) does not
apply to any invention, new development or method (and all copies and tangible
embodiments thereof) made solely by Executive for which no equipment, facility,
material, Confidential Information or intellectual property of the Company or
any of its Subsidiaries was used and which was developed entirely on Employee's
own time; provided, however, that Section 6(a) shall apply if the invention, new
development or method (i) relates to the Company's or any of its Subsidiaries'
actual or demonstrably anticipated businesses or research and development, or
(ii) results from any work performed by Executive for the Company or any of its
Subsidiaries.

6

--------------------------------------------------------------------------------

        7.    NON-COMPETE AND NON-SOLICITATION.

        (a)  The Executive acknowledges and agrees with the Company that during
the course of the Executive's involvement and/or employment with the Company,
such Executive has had and will continue to have the opportunity to develop
relationships with existing employees, vendors, suppliers, customers and other
business associates of the Company which relationships constitute goodwill of
the Company, and the Company would be irreparably damaged if the Executive were
to take actions that would damage or misappropriate such goodwill. Accordingly,
the Executive agrees as follows:

          (i)  The Executive acknowledges that the Company currently conducts
its business throughout the United States, including without limitation the
areas listed on Exhibit B attached hereto (the "Territory"). Accordingly, during
the period commencing on the date hereof and ending on the later of (x) the
termination of the Employment Period or (y) if the Executive was terminated
without Cause or resigns with Reasonable Justification, for so long as severance
payments are being made pursuant to Section 4(b) (such period is referred to
herein as the "Non-Compete Period"), the Executive shall not, directly or
indirectly, enter into, engage in, assist, give or lend funds to or otherwise
finance, be employed by or consult with, or have a financial or other interest
in, any business which engages in selling, at the retail level, musical
instruments, pro-audio equipment or related accessories within the Territory
(the "Line of Business"), whether for or by himself or as a representative for
any other Person.

        (ii)  Notwithstanding the foregoing, the aggregate ownership by the
Executive of no more than two percent (on a fully-diluted basis) of the
outstanding equity securities of any entity, which securities are traded on a
national or foreign securities exchange, quoted on the Nasdaq Stock Market or
other automated quotation system, and which entity competes with the Company (or
any part thereof) within the Territory, shall not (by itself) be deemed to be
giving or lending funds to, otherwise financing or having a financial interest
in a competitor. In the event that any entity in which the Executive has any
financial or other interest directly or indirectly enters into the Line of
Business during the Non-Compete Period, the Executive shall use his reasonable
best efforts to divest all of his interest (other than any amount permitted to
be held pursuant to the first sentence of this Section 7(a)(ii)) in such entity
within 30 days after learning that such entity has entered the Line of Business.

        (iii)  The Executive covenants and agrees that during the Non-Compete
Period, the Executive will not, directly or indirectly, either for himself or
for any other person or entity, solicit any employee of the Company (other than
such Executive's personal assistant or secretary) or any Subsidiary to terminate
his or her employment with the Company or any Subsidiary or employ any such
individual during his or her employment with the Company or any Subsidiary and
for a period of six months after such individual terminates his or her
employment with the Company or any Subsidiary.

        (b)  The Executive understands that the foregoing restrictions may limit
his ability to earn a livelihood in a business similar to the business of the
Company, but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder to clearly justify such restrictions which, in any
event (given his education, skills and ability), the Executive does not believe
would prevent him from otherwise earning a living.

        (c)  The provisions of this Section 7 shall terminate in the event the
Company fails to make any payments required by Section 4(b) and such failure
remains uncured for a period equal to at least 30 days after written notice of
such event from Executive.

7

--------------------------------------------------------------------------------




        8.    INDEMNIFICATION. The Company and the Executive have entered into
an Indemnification Agreement substantially in the form filed as Exhibit 10.11 to
the Company's Annual Report on Form 10-K for the year ended December 31, 1997.

        9.    INSURANCE. The Company may, for its own benefit, maintain "keyman"
life and disability insurance policies covering the Executive, provided the same
does not prevent Executive from obtaining reasonable amounts of insurance for
his family or estate planing needs. The Executive will cooperate with the
Company and provide such information or other assistance as the Company may
reasonably request in connection with the Company obtaining and maintaining such
policies.

        10.  EXECUTIVE REPRESENTATION. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any agreement, contract or instrument to which the
Executive is a party or any judgment, order or decree to which the Executive is
subject, (b) the Executive is not a party to or bound by any employment
agreement, consulting agreement, non-compete agreement, confidentiality
agreement or similar agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company and the Executive, this
Agreement will be a valid and binding obligation of the Executive, enforceable
in accordance with its terms.

        11.  NOTICES. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be delivered personally to the recipient,
delivered by United States Post Office mail (postage prepaid and return receipt
requested), telecopied to the intended recipient at the number set forth
therefor below (with hard copy to follow), or sent to the recipient by reputable
express courier service (charges prepaid) and addressed to the intended
recipient as set forth below:

8

--------------------------------------------------------------------------------






If to the Company, to:

Guitar Center, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362
Attention: Chief Executive Officer
Telephone: (818) 735-8800
Telecopier: (818) 735-8833

With copies to:

Latham & Watkins
135 Commonwealth Drive
Menlo Park, CA 94025
Attention: Anthony J. Richmond, Esq.
Telephone: (650) 328-4600
Telecopier: (650) 463-2600

If to the Executive, to:

Barry Soosman
852 Country Valley Road
Westlake Village, California 91362
Telephone: (805) 373-1937

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith. Any such
communication shall deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail.

        12.  GENERAL PROVISIONS.

        (a)  SEVERABILITY/ENFORCEMENT.

          (i)  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Without limiting the
generality of the preceding sentence, if at the time of enforcement of Sections
5, 6 or 7 of this Agreement, a court holds that the restrictions stated therein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the failure of all or any of such provisions to be enforceable shall not impair
or affect the obligations of the Company to pay compensation or severance
obligations under this Agreement.

        (ii)  Because the Executive's services are unique and because the
Executive has access to Confidential Information and Work Product, the parties
hereto agree that

9

--------------------------------------------------------------------------------




money damages would be an inadequate remedy for any breach of this Agreement by
the Executive. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).

        (iii)  In addition to the foregoing, and not in any way in limitation
thereof, or in limitation of any right or remedy otherwise available to the
Company, if the Executive materially violates any provision of Sections 5, 6 or
7 (and such violation, if unintentional on the part of the Executive, continues
for a period of 30 days following receipt of written notice from the Company),
any severance payments then or thereafter due from the Company to the Executive
may be terminated forthwith and upon such election by the Company, the Company's
obligation to pay and the Executive's right to receive such severance payments
shall terminate and be of no further force or effect. The Executive's
obligations under Sections 5, 6 or 7 of this Agreement shall not be limited or
affected by, and such provisions shall remain in full force and effect
notwithstanding the termination of any severance payments by the Company in
accordance with this Section 12(a)(iii). The exercise of the right to terminate
such payments shall not be deemed to be an election of remedies by the Company
and shall not in any manner modify, limit or preclude the Company from
exercising any other rights or seeking any other remedies available to it at law
or in equity.

        (b)  COMPLETE AGREEMENT. This Agreement, those documents expressly
referred to herein and all other documents of even date herewith embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way;
provided, however, that any rights of Executive hereunder are in addition to any
rights Executive may have under benefit plans, agreements or arrangements to
which he is a party or is a participant, and this Agreement shall not abrogate
any such rights.

        (c)  SUCCESSORS AND ASSIGNS. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Executive and the Company and their respective successors, assigns, heirs,
representatives and estate; provided, however, that the rights and obligations
of the Executive under this Agreement shall not be assigned without the prior
written consent of the Company.

        (d)  GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF CALIFORNIA, OR ANY OTHER JURISDICTION), THAT WOULD CAUSE THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF CALIFORNIA WILL
CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER
SUCH JURISDICTION'S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE
LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

        (e)  JURISDICTION, ETC.

          (i)  Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
California state court or

10

--------------------------------------------------------------------------------

federal court of the United States of America sitting in the State of
California, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such California state court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.

        (ii)  Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any California state
or federal court. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

        (iii)  The Company and the Executive further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without the necessity for service by any other means provided by law.

        (f)    AMENDMENT AND WAIVER. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company, the
Executive and the Investors, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement or any provision hereof.

        (g)  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

        (h)  HEADINGS. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        (i)    COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

(Signature Page Follows)

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Second Amended
and Restated Employment Agreement as of the date first written above.

    GUITAR CENTER, INC.
 
 
By:
 
/s/  LARRY THOMAS      

--------------------------------------------------------------------------------

Name: Larry Thomas
Title: Chairman of the Board
 
 
 
 
/s/  BARRY SOOSMAN      

--------------------------------------------------------------------------------

Name: Barry Soosman


12

--------------------------------------------------------------------------------




EXHIBIT A



TERRITORY


ARIZONA:
Phoenix metropolitan area

CALIFORNIA:
Los Angeles County metropolitan areas
Orange County metropolitan areas
San Diego County metropolitan areas
San Francisco/Alameda/Contra Costa/Marin/San Mateo
        County metropolitan areas
San Bernardino/Riverside County metropolitan area
Bakersfield metropolitan area
Fresno metropolitan area
Sacramento metropolitan area

COLORADO:
Denver metropolitan area

CONNECTICUT:
Hartford metropolitan area

DISTRICT OF COLUMBIA:
Washington, D.C. metropolitan area

FLORIDA:
Miami metropolitan area
Ft. Lauderdale/Hollywood metropolitan area

GEORGIA:
Atlanta metropolitan area

IDAHO:
Boise metropolitan area

ILLINOIS:
Chicago metropolitan area

INDIANA:
Indianapolis metropolitan area

LOUISIANA:
New Orleans metropolitan area

MARYLAND:
Baltimore metropolitan area

MASSACHUSETTS:
Boston metropolitan area

MICHIGAN:
Detroit metropolitan area

MINNESOTA:
Minneapolis/St. Paul metropolitan area

A-1

--------------------------------------------------------------------------------


MISSOURI:
St. Louis metropolitan area

NEVADA:
Las Vegas metropolitan area

NEW JERSEY:
Camden metropolitan area
Newark metropolitan area

NEW YORK:
Buffalo metropolitan area
New York metropolitan area
Rochester metropolitan area

OHIO:
Cincinnati metropolitan area
Cleveland metropolitan area

OKLAHOMA:
Oklahoma City metropolitan area

OREGON:
Portland metropolitan area
Medford metropolitan area
Eugene metropolitan area

PENNSYLVANIA:
Philadelphia metropolitan area
Pittsburgh metropolitan area

TENNESSEE:
Knoxville metropolitan area

TEXAS:
Dallas/Ft. Worth metropolitan area
Houston metropolitan area
Austin metropolitan area

UTAH:
Salt Lake City metropolitan area

VIRGINIA:
Virginia Beach metropolitan area Washington, D.C. metropolitan area

WASHINGTON:
Seattle metropolitan area.

A-2

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.24



SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

EXHIBIT A



TERRITORY
